IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00034-CR
 
George Stephen Clegg,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 1993-570-C
 

MEMORANDUM  Opinion

 
In 1994, Appellant was convicted of aggravated
sexual assault and received a 90-year sentence.  He recently attempted to
appeal the trial court’s denial of his motion for a free record to pursue a
post-conviction writ of habeas corpus, but we dismissed that appeal for want of
jurisdiction.  See Clegg v. State, --- S.W.3d ---, 2007 WL 17105 
(Tex. App.—Waco Jan. 3, 2007, no pet. h.).
Clegg returned to the trial court and filed a
“petition to review trial/appellate records on temporary loan basis” in another
attempt to obtain a record with which to pursue a post-conviction writ.  The
trial court denied that request, and Clegg now appeals that order.
In a February 9, 2007 letter, we notified Appellant that this
court may not have jurisdiction over this appeal and that unless he showed grounds for continuing his appeal
within twenty-one days of our letter’s date, we might dismiss his appeal for
want of jurisdiction.  He has not shown grounds.  Accordingly, we dismiss this
appeal for want of jurisdiction.  See id.
PER CURIAM
 
 
 
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
Appeal dismissed 
Opinion delivered and
filed March 21, 2007
Do not publish
[CRPM]